Exhibit 99.1 Catasys Appoints New Chief Financial Officer LOS ANGELES, May 1 6 , 201 7 Catasys, Inc. (NASDAQ: CATS), a provider of proprietary predictive analytics and integrated treatment solutions to health plans, today announced the appointment of Christopher Shirley as its new Chief Financial Officer, effective immediately. Mr. Shirley succeeds Susan Etzel, who was appointed SVP of Finance and will remain a key member of the Company’s financial team. “We are excited to bring Christopher on as our new Chief Financial Officer at this important time in our Company’s history. His extensive experience with vital roles spanning GE Healthcare and GE Digital will make him a valuable resource as Catasys ramps up its operations across the U.S. We are confident that Christopher’s financial, operational and IT expertise in healthcare will help improve efficiencies in our business and expedite enrollment rates for our behavioral health services,” said Terren Peizer, Chairman and CEO of Catasys. “As Catasys continues to grow, we recognize the need to further expand and strengthen our senior management team. Our established customer base of leading health insurance plans and the scaling of our behavioral health services across the U.S., positions us to attract top industry talent. We are also planning to make additions to our scientific data capabilities,” concluded Mr. Peizer. Mr. Shirley joins Catasys with approximately 20 years of finance experience, including senior leadership roles at healthcare technology and big data companies. As CFO of GE Intelligent Platforms, he led the finance function during a period of rapid expansion. Following the 2016 merger of GE Intelligent Platforms into a newly formed GE Digital unit, Mr. Shirley led the integration effort, ensuring that the business continued to perform and deliver on its growth commitments. Prior to GE Digital, Mr. Shirley was the Financial Integration Leader for GE Healthcare, where he led the financial integration and delivery of deal model expectations following its acquisition of API Healthcare. Mr. Shirley commented, “I am excited to be joining the Catasys team at this point in its history. The established agreements Catasys has with some of the largest health insurance plans in the country is a testament to the On Trak solution. I look forward to working alongside the rest of the Catasys team and help improve efficiencies in the business and support overall growth.” About Catasys, Inc. Catasys, Inc. provides big data based analytics and predictive modeling driven behavioral healthcare services to health plans and their members through its On Trak solution. Catasys' On Trak solutioncontracted with a growing number of national and regional health plansis designed to improve member health and, at the same time, lower costs to the insurer for underserved populations where behavioral health conditions cause or exacerbate co-existing medical conditions. The solution utilizes proprietary analytics and proprietary enrollment, engagement and behavioral modification capabilities to assist members who otherwise do not seek care through a patient-centric treatment that integrates evidence-based medical and psychosocial interventions along with care coaching in a 52-week outpatient treatment solution. On Trak is currently improving member health and, at the same time, is demonstrating reduced inpatient and emergency room utilization, driving a more than 50 percent reduction in total health insurers' costs for enrolled members. On
